Citation Nr: 0315565	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for disability of the 
right shoulder, wrist, hand, and fingers (claimed as 
arthritis pain of the right arm).

2.  Entitlement to service connection for disability 
exhibited by headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




REMAND

The veteran served on active duty from January 1957 to 
January 1961 and from July 1984 to April 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The claims folder should be referred 
to the VA examiner who conducted the June 
2002 ear, nose and throat examination of 
the veteran to provide an etiology 
opinion regarding the veteran's chronic 
allergic rhinosinusitis.  The examiner 
should review the service medical 
records, including the September 1991 
entry noting headaches due to sinus 
congestion and the December 1998 entry 
noting headaches associated with an upper 
respiratory infection.  The examiner 
should provide an opinion as to whether 
current disability exhibited by headaches 
is more likely, less likely or as likely 
as not related to his active duty 
service.

2.  The claims folder should be referred 
to the VA examiner who conducted the July 
2002 orthopedic examination of the 
veteran to provide an etiology opinion 
regarding the veteran's impingement 
syndrome of the right shoulder and old 
biceps tendon rupture.  The examiner 
should provide an opinion as to whether 
current right upper extremity disability 
is more likely, less likely or as likely 
as not related to his active duty 
service.  

3.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

4.  After completion of the above, the RO 
should readjudicate the veteran's claim.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




